Citation Nr: 0420710	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-21 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for enucleation of the right 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from November 1945 to April 
1947.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO denied the veteran's 
petition to reopen his claim for service connection 
for enucleation of the right eye.

The veteran's claim of entitlement to service connection for 
enucleation of the right eye was first considered and denied 
by the RO in an unappealed September 1947 rating decision.  
See 38 U.S.C.A. § 7105(c) (West 2002) (if a notice of 
disagreement (NOD) is not filed within one year of notice of 
the RO's decision, the RO's determination becomes final and 
binding based on the evidence then of record).  See also 
38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2003), etc.  The 
RO denied the veteran's petition to reopen this claim in 
decisions issued in October 1947, July 1948, November 1953, 
and most recently in February 1958 prior to the current 
decision in August 2002 at issue.

Although, as required, in the August 2002 decision at issue, 
the RO again determined whether new and material evidence had 
been received to reopen this claim, so, too, must the Board 
make this threshold preliminary determination, regardless, 
because this affects the Board's jurisdiction to reach the 
underlying claim and adjudicate the merits of it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  So the issue on appeal is whether new and 
material evidence has been received to reopen the claim for 
service connection for enucleation of the right eye.



In addition, in his December 2002 substantive appeal (VA Form 
9), the veteran appears to have raised an additional claim of 
entitlement to an increased rating for his service-connected 
burns of the right leg.  This additional claim, however, is 
not currently before the Board.  See 38 C.F.R. § 20.200 
(2003).  So it is referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  In an unappealed February 1958 rating decision, the RO 
denied the veteran's petition to reopen his previously denied 
claim of entitlement to service connection for enucleation of 
the right eye.

3.  The additional evidence submitted or otherwise obtained 
since that February 1958 rating decision is cumulative of 
evidence previously of record and does not provide the facts 
necessary to substantiate the claim of service connection for 
enucleation of the right eye.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for enucleation of 
the right eye.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2002 rating 
decision appealed and the December 2002 statement of the 
case, as well as a June 2002 letter to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the June 
2002 letter, in particular, apprised him of the type of 
information and evidence needed from him to support his 
claim, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
That type of notice is what is specifically contemplated by 
the VCAA.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  Also, the veteran was afforded 
several opportunities to submit additional evidence in 
support of his claim.  But he and his representative have not 
made the Board aware of any additional evidence that should 
be obtained prior to appellate review.  So the Board finds 
that the duty to assist has been satisfied and the case is 
ready for appellate review.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).



In addition, the June 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
petition to reopen his previously denied claim of entitlement 
to service connection for enucleation of the right eye in 
August 2002.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, No. 01-944, 
2004 U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Huntington, and the RO did just that.  Consequently, there is 
no issue insofar as the timing of the VCAA notice.  
And the content of the VCAA notice is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

With respect to the VCAA letter of June 2002, the veteran was 
requested to respond within 30 days, but was informed that he 
had up to one year to submit evidence.  And, it has been more 
than one year since the June 2002 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 30-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  



The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



As also already mentioned, the veteran's claim for service 
connection for enucleation of the right eye was first 
considered and denied by the RO in a September 1947 rating 
decision.  The claim originally was denied on the basis that 
the enucleation of the eye was not shown to have been 
incurred or aggravated during service by the evidence of 
record.  The RO, in denying the veteran's claim, relied upon 
his service medical records.  The veteran's service medical 
records showed that the veteran had a right phthisis bulbae 
following an injury in which the veteran was struck in the 
right eye by an arrow in December 1940.  He had no light 
perception in the right eye.  This injury was determined to 
have existed prior to service and was not incurred or 
aggravated in the line of duty.  In November 1945, the 
veteran was seen for recurrent pain and redness of the right 
eye whereupon enucleation of the right eye was recommended to 
relieve tenderness and inflammation.  In December 1945, the 
veteran underwent an enucleation of the right eye with a 
glass implant.  

Following the issuance of the aforementioned rating decision, 
the veteran submitted a statement from J. S. Maxwell, M.D., 
which stated that the veteran's eye was "quiet" and 
"clear," without signs of a "sympathetic condition," when 
the veteran entered the military and, thus, enucleation was 
unnecessary prior to his service.  Dr. Maxwell opined that 
"[w]hatever condition arose later would naturally relate to 
his army service."  In October 1947 rating decision, the RO 
confirmed and continued the previous denial of the veteran's 
claim of entitlement to service connection on the basis that 
the statement from Dr. Maxwell was insufficient to show that 
the enucleation of the right eye was incurred or aggravated 
as a result of the veteran's military service.  

A July 1948 rating decision was issued following the receipt 
of additional clinical records by the RO.  In this decision, 
the RO confirmed and continued the October 1947 rating 
decision.



In October 1953, the veteran submitted a medical affidavit in 
attempt to reopen his previously denied claim of entitlement 
to service connection for enucleation of the right eye.  
According to the affidavit, the veteran reported an injury to 
the right eye by means of a bow and arrow prior to his 
service, which became infected after his entry into service, 
and subsequently necessitated removal of the eye and a 
prosthesis.  Upon examination, there were no abnormal 
findings other than the prosthesis in the right orbit.  The 
diagnosis was loss of the right eye.  The RO, in a November 
1953 rating decision, denied the veteran's petition to reopen 
his claim.

In December 1957, the veteran again petitioned to reopen his 
previously denied claim of entitlement to service connection.  
At that time, the veteran did not submit any new evidence, 
but he repeated his belief that the evidence of record, in 
particular, the veteran's service medical records and the 
September 1947 statement from Dr. Maxwell, showed that he was 
entitled to service connection for enucleation of his right 
eye.  And, in a February 1958 rating decision, the RO 
confirmed the denial of service connection on the basis that 
there was no evidence that the veteran sustained an injury to 
the right eye subsequent to the veteran's 
pre-service injury to the right eye, or that the veteran had 
any active eye disease or pathology caused by his military 
service.  In rendering this decision, the RO noted that the 
veteran's service medical records confirm a December 1940 
injury to the right eye prior to service and that the veteran 
had complaints of pain in the right eye following his 
entrance into service.

The veteran filed his current petition to reopen his 
previously denied claim of entitlement to service connection 
for an enucleation of the right eye in May 2002.  The RO 
approached his claim properly, as an issue of whether new and 
material evidence had been received to reopen this previously 
denied claim.  And in an August 2002 decision, the RO found 
that the evidence received since the prior denials was new, 
but still not material, as the VA medical records obtained on 
behalf of the veteran did not show that his enucleation of 
the right eye was related to his service in the military.  
This appeal ensued.



As alluded to, the Board must address the issue of new and 
material evidence in the first instance because it determines 
the Board's jurisdiction to reach the underlying claim to 
adjudicate it on a de novo basis.  See Barnett at 1384.  See, 
too, Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the 
Board finds that no such evidence has been submitted, then 
the analysis must end, and the RO's determination in this 
regard becomes irrelevant, as further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  See Barnett at 1383-1384.

As the Board may find no new and material evidence even where 
the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  In this regard, the Board notes 
that the RO, as previously mentioned, adjudicated the 
veteran's claim as an issue of whether new and material 
evidence had been submitted to reopen his previously denied 
claim in August 2002 rating decision.  But still, the 
appropriate method of analysis for the Board is to first make 
this determination, itself, and only then-if the Board 
agrees that new and material evidence has been submitted, can 
the Board reopen the claim and adjudicate it on the full 
merits.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, an NOD must be filed in 
order to initiate an appeal of any issue adjudicated by the 
RO.  See 38 U.S.C.A. § 7105(a), (b)(1).  If an NOD is not 
filed within one year of notice of the decision, the RO's 
determination becomes final and binding on the veteran based 
on the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
In addition, where the veteran files a NOD, but fails to 
perfect his appeal within sixty days of the date on which the 
SOC was mailed or within one year from the date of mailing 
the notice of the decision (by filing a VA Form 9 or 
equivalent statement), the RO's determination becomes final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.204(b), 
20.302(b), 20.1103.  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.

In this case, the veteran did not file an NOD after the 
February 1958 rating decision.  Therefore, that rating 
decision is final and binding on him based on the evidence 
then of record, and it is not subject to revision on the same 
factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 
(a), 3.156, 20.302, 20.1103.  However, if there is new and 
material evidence since that decision, the claim must be 
reopened and the former disposition reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  That is to say, if 
the evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The question of whether evidence is "new and material" is 
determined under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine what constitutes "new and material 
evidence" and clarify the types of assistance VA will provide 
to a claimant attempting to reopen a previously denied claim.  
See 38 C.F.R. §§ 3.156(a), 3.159(c) (2003).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. At 45,620.  As the current 
claim was filed after this date, the new version of the 
regulation is applicable in this case.



Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156(a) (2003).  If all of these tests are 
satisfied, the claim must be reopened.

Additional evidence has been added to the record since the 
RO's February 1958 rating decision denying the veteran's 
petition to reopen his previously denied claim of service 
connection for enucleation of the right eye.  This evidence 
includes photocopies of the veteran's service medical 
records.  The veteran also reiterated that he was entitled to 
service connection for the enucleation of his right eye 
because his eye was removed while he was in the military, 
upon the recommendation of military physicians, and that the 
removal was considered to be in the line of duty.  

In addition, VA medical records from the Clarksburg VA 
Medical Center, dated July 2001 through June 2002, were 
obtained.  July 2001 and April 2002 clinic notes indicate the 
veteran reported a past surgical history of a right eye 
removal in 1945 secondary to an infection.  In July 2001, the 
examining provider noted that the veteran had a prosthetic 
right eye.  A May 2002 clinic note indicates that the veteran 
reported a history of a right artificial eye "that was lost 
in the war."  The impression was that his artificial eye was 
stable.

This additional evidence does not provide a basis for 
reopening the claim because it is not both new and material.  
The veteran's service medical records are not new because 
they were already of record and previously considered, so 
they are merely cumulative and redundant of existing 
evidence.  Further, although his records from the Clarksburg 
VA Medical Center are new, in that they were not previously 
of record, these records are not material to his claim for 
service connection for enucleation of the right eye because 
these records do not address what was missing at the time of 
the February 1958 rating decision, even when considered with 
the other evidence as a whole.  What was missing at the time 
of the February 1958 rating decision, and all prior rating 
decisions denying the claim, was evidence suggesting the 
veteran's enucleation of the right eye was either incurred or 
aggravated during his military service.  The VA medical 
records refer only to the evaluation and treatment, i.e., the 
current diagnosis and severity, of his current right eye 
prosthesis.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  In short, the VA 
medical records are not both new and material because they do 
not show a causal relationship between his service in the 
military and any symptomatology or diagnoses related to his 
enucleation of the right eye, nor do they otherwise verify 
the circumstances of his service.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 
6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board also acknowledges the veteran's arguments that he 
should be entitled to service connection because he underwent 
an enucleation of the right eye during his service.  However, 
merely reiterating previously made arguments, without this 
independent verification, is insufficient grounds to reopen 
his claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decisionmaker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Accordingly, the Board finds that the veteran has not 
submitted new and material evidence sufficient to reopen his 
claim of for service connection for enucleation of the right 
eye.  And in the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The petition to reopen the claim for service connection for 
enucleation of the right eye is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



